 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   TERRENCE HARRIS,                                    Case No. 1:15-cv-00816-LJO-SAB

12                  Plaintiff,                           ORDER RE STIPULATION OF
                                                         DISMISSAL AND DIRECTING CLERK
13           v.                                          OF COURT TO CLOSE CASE

14   EDMUND G. BROWN, et al.,
                                                         (ECF No. 23)
15                  Defendants.

16

17          On July 26, 2019, the parties filed a stipulation dismissing this action with prejudice and

18 with each party to bear their own costs and fees. (ECF No. 23.) In light of the stipulation of the

19 parties, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San
20 Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been dismissed with prejudice and without an

21 award of costs or attorney’s fees.

22          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

23 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

24
     IT IS SO ORDERED.
25

26 Dated:      July 29, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
